UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 13-4695


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

PHILLIP RADFORD POTTER,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:13-cr-00010-JPJ-PMS-55)


Submitted:   August 26, 2014               Decided:   September 11, 2014


Before KEENAN    and   FLOYD,    Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph W. Rasnic, Jonesville, Virginia, for Appellant.    Timothy
J. Heaphy, United States Attorney, Jean B. Hudson, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Phillip Radford Potter of five counts

of    passing   false    and     fictitious           checks     with       the   intent    to

defraud,   in     violation      of    18    U.S.C.       § 514(a)(2)         (2012),      and

conspiracy to pass false and fictitious checks with the intent

to defraud, in violation of 18 U.S.C. § 371 (2012).                               On appeal,

Potter challenges his conviction, arguing that the Government

did not meet its burden to prove beyond a reasonable doubt that

he had the intent to defraud.               We affirm.

            We review de novo the district court’s denial of a

motion for judgment of acquittal.                      United States v. Strayhorn,

743 F.3d 917, 921 (4th Cir.), cert. denied, 134 S. Ct. 2689

(2014).      In   assessing      the    sufficiency             of    the    evidence,      we

determine whether there is substantial evidence to support the

conviction      when    viewed    in    the      light     most       favorable      to    the

government.       Id.      “Substantial              evidence    is     evidence     that    a

reasonable      finder    of     fact       could       accept        as     adequate      and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”           United States v. Jaensch, 665 F.3d 83, 93

(4th Cir. 2011) (internal quotation marks and brackets omitted).

The test is whether “any rational trier of fact could have found

the   essential    elements       beyond         a    reasonable       doubt.”        United

States v. Madrigal-Valadez, 561 F.3d 370, 374 (4th Cir. 2009)

(internal quotation marks omitted).

                                             2
             We    consider      “the    complete    picture”          created     by   the

evidence, United States v. Burgos, 94 F.3d 849, 863 (4th Cir.

1996)   (en       banc),     including     both     circumstantial          and     direct

evidence, and draw all reasonable inferences from such evidence

in the government’s favor.               United States v. Harvey, 532 F.3d
326, 333 (4th Cir. 2008).               If the evidence supports different

interpretations,           the   jury    decides     which           interpretation     to

believe,     and    we    “may    not   overturn    a     substantially          supported

verdict merely because [we] find[] the verdict unpalatable or

determine[]        that      another,      reasonable           verdict         would   be

preferable.”        Burgos, 94 F.3d at 862.                Rather, “[a] defendant

bringing a sufficiency challenge must overcome a heavy burden,

and reversal for insufficiency must be confined to cases where

the prosecution’s failure is clear.”                      United States v. Engle,

676 F.3d 405, 419 (4th Cir. 2012) (internal quotation marks and

citations omitted).

             To    sustain       convictions      under    18    U.S.C.     §     371   and

§ 514(a)(2), the government must prove, among other elements,

that the defendant had the intent to defraud when cashing the

false   or    fictitious          instrument.        See        18     U.S.C.     § 514(a)

(“Whoever, with the intent to defraud . . . .”); Ingram v.

United States, 360 U.S. 672, 678 (1959) (“Conspiracy to commit a

particular substantive offense cannot exist without at least the

degree of criminal intent necessary for the substantive offense

                                           3
itself.” (internal quotation marks omitted)).                               Like other facts,

“[f]raudulent intent may be inferred from the totality of the

circumstances          and   need    not    be     proven          by       direct    evidence.”

United    States       v.    Ham,   998 F.2d 1247,       1254         (4th     Cir.     1993).

Moreover, under the doctrine of willful blindness, knowledge may

be inferred where a defendant deliberately avoids enlightenment.

United States v. Campbell, 977 F.2d 854, 857 (4th Cir. 1992).

               Here,     although     there       was         no    direct          evidence     of

Potter’s intent to defraud, we conclude that the jury could have

determined that the circumstances surrounding the check-cashing

scheme were suspicious enough to alert Potter to the fraudulent

nature    of    the     scheme.      Moreover,          the    evidence          suggests       that

Potter passed up opportunities to confirm that the checks were

legitimate, even after he expressed his concern that the scheme

was illegal.           Thus, the jury could have concluded that Potter

“subjectively         believe[d]     that     there      [was]          a    high    probability

that”    the    checks       were   invalid       and    that       he       took    “deliberate

actions    to    avoid       learning”     that    they        were         in   fact    invalid.

Global-Tech Appliances, Inc. v. SEB S.A., 131 S. Ct. 2060, 2070

(2011).

               Accordingly, we conclude that the Government met its

burden to prove beyond a reasonable doubt that Potter had the

intent to defraud, and we affirm the district court’s judgment.

We   dispense     with       oral   argument      because          the       facts      and   legal

                                             4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5